              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:18-cv-00074-MR
              [CRIMINAL CASE NO. 1:12-cr-00055-MR-1]


CEDRIC LLAWENLLYN SURRATT,      )
                                )
                   Petitioner,  )
                                )
         vs.                    )                     ORDER
                                )
UNITED STATES OF AMERICA,       )
                                )
                   Respondent.  )
_______________________________ )

      THIS MATTER comes before the Court upon the Petitioner’s “Relief

from Judgment, Order Pursuant to F. R. Civ. P. 60(b)(6)” [Doc. 11], and the

Petitioner’s “Motion for Judgment on Pleadings Fed. R. Civ. P. 12(c) of (f) in

the Alternative Petition for Writ of Mandamus Fed. R. App. P. 21” [Doc. 13].

      On May 22, 2018, the Court entered an Order denying and dismissing

the Petitioner’s motion to vacate pursuant to 28 U.S.C. § 2255 as untimely.

[Doc. 3]. The Petitioner moved to alter or amend the judgment, which the

Court denied. [Doc. 6]. The Petitioner appealed, but the Fourth Circuit

dismissed his appeal and denied a certificate of appealability. [Doc. 10].

      The Petitioner now moves for reconsideration of the Court’s May 22,

2018 Order pursuant to Rule 60(b)(6) of the Federal Rules of Civil Procedure.
[Doc. 11]. In his second motion, the Petitioner moves for a ruling on his Rule

60(b) motion. [Doc. 13].

      Upon review of the Petitioner’s Rule 60(b) motion, the Court finds no

basis in law to reconsider the Court’s prior Order denying and dismissing the

Petitioner’s motion to vacate under 28 U.S.C. § 2255.

      IT IS, THEREFORE, ORDERED that the Petitioner’s “Relief from

Judgment, Order Pursuant to F. R. Civ. P. 60(b)(6)” [Doc. 11], and the

Petitioner’s “Motion for Judgment on Pleadings Fed. R. Civ. P. 12(c) of (f) in

the Alternative Petition for Writ of Mandamus Fed. R. App. P. 21” [Doc. 13]

are DENIED.

      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

Governing Section 2255 Cases, the Court declines to issue a certificate of

appealability.

      IT IS SO ORDERED.

                              Signed: May 3, 2019




                                        2
